Exhibit 10.2 PURCHASE AND SALE AGREEMENT among PENNTEX RESOURCES ILLINOIS, INC., REX ENERGY I, LLC, REX ENERGY IV, LLC, REX ENERGY MARKETING, LLC R.E. VENTURES HOLDINGS, LLC, and REX ENERGY OPERATING CORP.collectively as Seller and CAMPBELL DEVELOPMENT GROUP, LLCas Purchaser DATED June 14, 2016 PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement (“Agreement”) is entered into on June 14, 2016 by and among Penntex Resources Illinois, Inc., Rex Energy I, LLC, Rex Energy IV, LLC, Rex Energy Marketing, LLC, R.E. Ventures Holdings, LLC, and Rex Energy Operating Corp., all of which are Delaware corporations or limited liability companies, executing this Agreement jointly and severally (hereinafter collectively referred to as the “Seller”) with a principal address of 366 Walker Drive, State College, PA 16801, and CAMPBELL DEVELOPMENT GROUP, LLC a Delaware limited liability company with a principal address of 591 Delaware Ave., Buffalo, NY 14202 (hereinafter referred to as the “Purchaser”). WHEREAS, Seller desires to sell and Purchaser desires to purchase all of Seller’s oil and gas interests, properties and related rights in the Illinois basin (located in Illinois, Indiana and Kentucky); and, WHEREAS, Seller and Purchaser desire to enter into this Agreement with respect to the sale of all of Seller’s oil and gas interests, properties and related rights located in Illinois, Indiana and Kentucky; and WHEREAS, Seller and Purchaser have agreed to memorialize the terms and conditions applicable to the sale of all of Seller’s oil and gas interests, properties and related rights located in Illinois, Indiana and Kentucky by this Agreement. NOW, THEREFORE, for and in consideration of the foregoing recitals, the mutual benefits to be derived herefrom and Ten Dollars and other valuable consideration, Seller and Purchaser agree as follows: PURCHASE AND SALE: Effective Date and Assets. On the date of the closing (the “Closing”), Seller shall sell and Purchaser shall purchase and pay for, all of Seller’s right, title and interest in and to the following described oil and gas leases, lands, equipment and related assets (the “Assets”).The effective date for the transaction shall be July 1, 2016 (the “Effective Date”). (a) All interest in and to the oil and gas leases and lands described on Exhibit A attached hereto (the “Oil and Gas Leases”). (b) All operative and existing surface leases and other agreements associated with the Oil and Gas Leases and operations. (c) All real estate owned by Seller in the State of Illinois, State of Indiana and Commonwealth of Kentucky and any other interest in oil and gas leases or lands owned by Seller in the State of Illinois, State of Indiana and Commonwealth of Kentucky whether described on Exhibit A or not. (Collectively, the Assets described in Sections 1.1(a), 1.1(b), and 1.1(c) are referred to herein as the “Properties”.) (d) All wells, tank batteries, water storage facilities, injection pumps and all associated production and injection equipment located on the lands corresponding to the Properties or otherwise associated with the Oil and Gas Leases, with said wells and tank batteries being described on Exhibit B attached hereto.Said list to contain all applicable last MIT or T/A dates for each well, if applicable. (e) All files, records and data related to the Assets to the extent that Seller has the same in its possession or control, including without limitation lease records, well records, division order records, well files, title records, contracts, agreements, seismic data and other geological or operational documents and information. ~2~ (f) All rights of operation as to the wells corresponding to the Properties and all rights under existing operating agreements, governmental orders, permits and other agreements related to operations. Represented Interests. Seller represents but does not warrant that it currently owns the gross working interest, overriding royalty interest and net revenue interest as to oil and gas produced pursuant to the Oil and Gas Leases in the amounts as set forth on Exhibit C attached hereto.Said decimal equivalent is based upon 1.0 being all oil produced.It is understood that the purchase price set forth herein assumes that the amount of the interest set forth on Exhibit C is true and correct.In the event that Seller does not own the interest set forth on Exhibit C, then it is agreed that the Purchase Price may be proportionately reduced in an amount agreed to by the parties of the Allocated Amount corresponding to the affected Property listed on Schedule 1 if Purchaser elects to continue with the Closing, provided that such discrepancy meets or exceeds the threshold set forth herein. Limited Warranty. Seller does not warrant title to the Assets but the Seller covenants with the Purchaser that they have not conveyed away, assigned, disposed of, or encumbered, with the exception of any mortgages that will be satisfied by Seller and released at Closing, the Assets during their period of ownership.All other warranties, whether express or implied, are expressly disclaimed and excluded from the terms and operation of this Agreement.Notwithstanding, Seller shall transfer and quit claim to Purchaser, by means of the quit claim deeds in the forms attached hereto as Exhibits D-1 and D-2, all right, title, and interest in and to all warranties and covenants of title previously created of record as to the Assets and which have inured to the benefit of the Seller.The representations of the extent of ownership as set forth in Section 1.2 shall not be deemed a warranty.Notwithstanding said representation, it is the obligation of Seller to sell and transfer to Purchaser all of Seller’s interest, free and clear of all encumbrances, in the Oil and Gas Leases and Properties. Closing. Closing shall mean the date on which the balance of the purchase price (as defined herein) is paid to Seller and the transfer documents (as described herein) are delivered to Purchaser.Closing shall occur on or before the August 16, 2016 and shall be effective for July 1, 2016, at 7:00 a.m., at the offices of Basin Law Group LLP, or at such other place, date, and time as may be mutually agreed upon by Seller and Purchaser. Assumption of Obligations. The sale of the Assets shall be subject to and Purchaser shall assume, pay for, and perform the duties and obligations relating to the Assets including but not limited to the Oil and Gas Leases and all agreements, contracts, and instruments, and all duties imposed by governmental laws and regulations which arise subsequent to Closing. Personal Property and Fixtures. Seller makes no warranty or representation concerning the grade, quality or soundness as to any or all of the personal property and fixtures pertaining to the Assets including casing and other down hole equipment.Purchaser will take all of the Assets on an as is and where is condition and basis subject to all latent and patent defects therein and in the condition and installation thereof. ~3~ PURCHASE PRICE: Purchase Price. The purchase price for the Assets is FORTY MILLION DOLLARS ($40,000,000 USD), which is allocated as set forth on the attached Schedule 1.The purchase price shall be paid as follows: (a) A non-refundable, except as set forth in Section 12.2, earnest money down payment (the “Deposit”) of TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000 USD) shall be paid by Purchaser by wire transfer or account transfer to the trust account (IOLTA) of Seller’s counsel, Basin Law Group LLP, for the benefit of Seller, and said payment may be made prior to the execution of this Agreement by all parties in order to meet deadlines for Seller’s notifications.Upon the execution of this Agreement by all parties, Basin Law Group LLP shall remit such deposit unto Seller to be held subject to the terms of this Agreement. (b) The balance of the purchase price of THIRTY SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($37,500,000 USD) shall be paid by Purchaser to Seller at Closing subject to the following adjustments: i) Less the prorated taxes, which shall be prorated to the date of Closing, using the previous year’s ad valorem taxes as the basis for such calculation, as more fully set forth in paragraph 9.1 below. ii) Plus the value of oil attributable to the Seller’s interest in storage above the pipeline connection as of the Effective Date, excluding therefrom bottoms and unmarketable crude stored on the leases. iii) Less or plus any expenses relating to the Assets from and after the Effective Date and other amounts mutually agreed upon in writing by the parties. iv) Subject to proportionate reduction, as set forth in Section 1.2 above and agreed to prior to the Closing. (c) The balance of the purchase price shall be paid by wire transfer of funds to the Seller to an account specified by Seller within 3 days of Closing. (d) The purchase of the Assets is conditioned upon the transfer of the Assets being in the amount set forth on Exhibit C on the terms and conditions set forth herein, unless otherwise agreed upon by both parties in writing. Tax Matters. Seller and Purchaser have allocated the purchase price among the Properties as set forth on Schedule 1 attached hereto (the “Allocated Amounts”).For tax purposes, the Allocated Amounts are consistent with Section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury Regulations promulgated thereunder.Each party, Seller and Purchaser, shall use the Allocated Amounts on IRS Form 8594.Seller and Purchaser agree to file all information reports and tax returns in a manner consistent with the purchase price allocation set forth on Schedule 1.Neither Seller nor Purchaser shall take, or permit any of their respective affiliates to take, any position inconsistent with such allocation on any tax return or otherwise, unless required to do so by applicable law or a “determination” within the meaning of Section 1313(a)(1) of the Code.The purchase price allocation may be revised from time to time, by the mutual written consent of all parties, so as to reflect any matters that need to be updated, including purchase price adjustments, if any. ~4~ TITLE EXAMINATION: Access to Seller’s Records. After the date of this Agreement and until Closing, Seller shall make the records described in Section 1.1(d) available to Purchaser, including the authorization of Countrymark Refining and Logistics, LLC to release any title documentation for which it may have on file for the Assets covered hereby.Seller shall not be obligated to perform any additional title work and any additional abstracts and title opinions will not be made current by Seller.Purchaser may conduct an investigation and review of the applicable county and governmental records and Purchaser may conduct a physical inspection of the Assets prior to the Closing. Title Defects. For the purpose of this Agreement, “title defect” shall mean a deficiency in one or more of the following: (a) Seller’s title at the Effective Date as to one or more of the Assets is subject to an outstanding mortgage, deed of trust, lien or encumbrance, or any adverse claim, in each case that was created by Seller and will not be released in connection with Closing. (b) Seller owns less than the interest shown on Exhibit C as to the Assets. (c) Seller’s rights and interest are subject to being reduced by virtue of the exercise by a third party of a reversionary, back in or similar right, or preferential right to purchase that has not been waived prior to Closing. (d) Seller is in default under some material provision of a lease, farmout agreement, joint operating agreement, sales contract, or other contract or agreement affecting the Assets, whether such defect is “material” shall be determined in the sole discretion of Purchaser, in a reasonable manner. Notice of Title Defects. Upon discovery of a title defect, the Purchaser shall notify the Seller of the nature of the title defect.The notice shall be given as soon as reasonably practical after discovery, but no later than seven (7) days prior to the date of the Closing. Remedies for Title Defects. Upon discovery of a title defect, the purchase price shall be adjusted in accordance with the following guidelines: (a) Seller shall have the right but not the obligation to attempt to cure any title defect with respect to which it has received timely notice from Purchaser. (b) With respect to any title defect that Seller elects not to cure or that Seller fails to cure prior to Closing after receiving notice of the title defect, then the following shall occur. i) If the title defect is not of a nature that results in economic loss to the Purchaser, the purchase price shall not be reduced and the Assets subject to the title defect shall be sold to Purchaser hereunder; ii) If a title defect pertains to a specific interest and/or lease, the value of the defect shall be deducted from the amount allocated to such specific interest and/or lease set forth on ~5~ Schedule 1 and the Assets subject to the title defect shall be sold to Purchaser hereunder; and iii) If the title defects in the aggregate correspond to 10% or more of the purchase price of the Assets (based on the Allocated Amounts attributed to the affected interests as set forth on Schedule 1), then in Seller’s sole discretion, either (x) the parties may attempt to agree on an amount by which the purchase price shall be reduced, and, if such agreement is reached, proceed to Closing; or (y) Seller may terminate this Agreement with no further liability to either of the parties, and any Deposit moneys shall be returned to Purchaser. ENVIRONMENTAL CONDITIONS: Environmental Assessment. Attached hereto as Schedule 4.1 is a list of all known environmental issues pertaining to the Assets, including any and all violations, decrees, or orders that affect the Assets.Upon execution of this Agreement by both parties, Seller shall provide Purchaser (or its contractors or consultants) with reasonable access to the Assets during which Purchaser, at its option, can conduct at its sole risk and expense an environmental site review.Between the execution date and the Closing, Purchaser shall be entitled to review any relevant documents pertaining to the environmental issues listed on Schedule 4.1 at Seller’s offices. At least five (5) days prior to the Closing, Seller shall provide Purchaser with an updated Schedule 4.1. Purchaser’s Access to Assets. Seller shall assist Purchaser in gaining access to the Assets to conduct the environmental site review, and in exchange for said access, Purchaser waives and releases all claims against Seller for injury to or death of persons or damage to property arising in any way from the exercise of rights granted to Purchaser hereby or the activities of Purchaser or its employees, agents, or contractors on the Assets. Notice of Access. Prior to accessing the Assets as provided in Sections 4.1 and 4.2, Purchaser shall provide reasonable notice to Seller in order to allow Seller the opportunity to contact landowners and advise as to the nature of Purchaser’s access. Release and Indemnification. (a) The Assets have been utilized by Seller for the purpose of exploration, development and production of oil and gas and may contain pits, pipelines, and facilities no longer in use.Purchaser acknowledges that there may have been surface or subsurface spills or leaks of oil, gas, or produced substances or other materials including but not limited to salt water.In addition, the Assets may contain asbestos and/or naturally occurring radioactive material (NORM).In this regard, Purchaser expressly understands that NORM may affix or attach itself to the inside of wells, materials, and equipment as scale or in other forms and that said wells, materials and equipment located on the Assets may contain NORM. (b) The Purchaser understands and agrees that the sale of the Assets is made on an "as is, where is" basis and Purchaser releases Seller from any liability with respect thereto, whether or not caused by or attributable to Seller's negligence.Without limiting the foregoing, from and after the Closing, Purchaser waives its right to recover from Seller and forever releases and discharges Seller from any and all damages, claims, losses, liabilities, penalties, fines, liens, judgments, costs, or expenses whatsoever, including attorney’s fees and costs, whether direct or indirect, that may arise on or account of or in any way connected with the physical or environmental condition of the Assets or any law or regulation applicable thereto.Purchaser shall assume all liability and obligations as to said physical or environmental conditions as of Closing. ~6~ (c) Purchaser recognizes and specifically assumes the obligation to properly plug and abandon any and all wells, remove all equipment and facilities, including but not limited to pipelines, closure of all pits, and restoration of the surface associated with the Assets when appropriate in accordance with the rules, regulations, and requirements of any governmental authority having jurisdiction thereof and with all obligations in any lease, contract, or agreement assumed by Purchaser whether or not such obligation arises prior to or after the Effective Date.Purchaser agrees to pay all costs and expenses associated with any such plugging and abandoning, removal, closing, or restoration. (d) Purchaser agrees to indemnify and defend Seller from any and all damages, losses, claims, demands, and causes of action including but not limited to any civil fines, penalties, expenses, costs of cleanup and restoration and environmental and plugging liabilities for any and all aspects of the Assets, including all wells thereon, brought by any and all persons including any private citizens, persons, organizations and agency, branch or representative of the federal, state, or local government on account of any personal injury, death, damage, destruction or loss of property, contamination of natural resources (including soil, surface water or ground water) resulting from or arising out of any liability caused by or connected with any physical, environmental, or well plugging condition of the Assets from and after the Closing Date, including, but not limited to, the presence, disposal, or release of any material of any kind on or under the Assets caused by or connected with acts or omissions of Purchaser, its employees, representatives, or agents with regard to its use, ownership, or operation of the Assets.Purchaser’s indemnification shall extend to and include the negligence of Seller, Purchaser, and parties acting on behalf of Purchaser whether such negligence is active or passive, joint, soleor concurrent and Seller’s strict liability.This indemnification shall be in addition to any other indemnity provision contained in this Agreement. Environmental Pollution Control Insurance. Seller currently has in place an environmental pollution control insurance policy with CHUBB Limited Insurance with coverage in the amount of $25,000,000.00 with an effective date of 2002.Such policy is “occurrence based,” covers the Assets to the extent and in accordance with the policy’s terms and conditions, and is in full force and effect on the date of this Agreement.Seller covenants to make no changes to said policy and to keep said policy in full force and effect until the Closing. OPERATIONS/CASUALTY LOSS: Operations. Seller shall continue to operate the Assets until the Closing in the normal and customary manner, which shall include the maintenance of all producing wells, injection wells and associated production equipment that are being utilized as of the date of this Agreement in a good and working condition.Said Assets shall be in good and working condition on the date of Closing, or Seller shall reimburse Purchaser for such costs incurred to bring said equipment back into good working order.Seller agrees that during the period between the date of this Agreement and the Closing, no reworks, opening of new intervals or formations or recompletions shall occur without the consent of Purchaser.All rights of operation and all contracts and agreements relating thereto shall be transferred by Seller to Purchaser as of the date of Closing.Seller shall assist Purchaser in the transition of the operations to Purchaser.Seller shall insure that all utility meters are read upon Closing and Seller shall be responsible for Seller’s proportionate share of such utilities and shall pay such immediately upon becoming due and payable.Seller shall assist in the transfer of all utilities to Purchaser by providing utility records and account numbers to Purchaser on or before Closing. ~7~ Casualty Loss. Seller shall assume the risk of casualty loss relating to the Assets until Closing.In the event of a casualty loss prior to closing, the loss shall be remedied in the same manner as a title defect as set forth in Section 3.4. Purchaser’s Operations. At Closing, Seller shall provide all documents required by any governmental agency having jurisdiction over the Assets necessary to transfer the operations and permits to Purchaser.Purchaser shall promptly file all documents with the appropriate agencies including required bonds or financial security. EMPLOYEES Seller covenants and agrees as follows: Notice to Employees and Employee List. Seller shall be responsible for giving notice of transactions contemplated under this Agreement to all employees of Seller that service the Assets as required by law (“Seller’s Employees.”)Seller has attached hereto as Exhibit E, as of the date hereof, the name, current annual salary rate, bonus year to date as of May 31, 2016, classification, accrued paid time off, permitted paid time off, date of employment and position of each of Seller’s Employees.Except as set forth on Exhibit E, each employee is an employee at-will, and no severance is payable upon the cessation of employment. Worker’s Compensation Insurance and Taxes. Seller shall be responsible for all worker’s compensation insurance that is owed on each of Seller’s Employees until the Closing.In addition, Seller shall be responsible for the payment of all taxes associated with each of Seller’s Employees during their time of employment with Seller, which shall include but is not limited to the following: FICA, Medicare, City, State and Federal Income Tax withholdings and unemployment insurance payments. Obligations Regarding Employees. (a)Prior to Closing, Seller shall not terminate any of Seller’s Employees without first providing notice to Purchaser and providing Purchaser an opportunity to make an offer of employment.In addition, no later than 10 days prior to Closing, Purchaser shall submit a list of employees to whom it will make offers of employment with compensation and benefits at least substantially the same as those terms provided by Seller.Other than those employees identified by Purchaser as those to whom it will make offers of employment, Seller is free to terminate its employment of the remaining of Seller’s Employees before, at, or after Closing. With respect to each such employee who accepts Purchaser’s offer of employment (each, a “Transferred Employee”), Seller shall be responsible for all compensation and benefits arising prior to Closing (in accordance with Seller’s employment terms) and Purchaser shall be responsible for all compensation and benefits arising after Closing (in accordance with Purchaser’s employment terms). (b)Seller shall be solely responsible for any severance obligations to Seller’s Employees.Purchaser does not assume any of Seller’s Employee obligations (including but not limited to any severance obligations or accrued paid time off). (c)The terms of this Agreement are solely for the benefit of (and may be enforced only by) the parties hereto and their respective successors and permitted assigns. Without limiting the foregoing, nothing in this Agreement gives any rights to any employee, and no employee may enforce any provision of this Agreement against any of the parties hereto. ~8~ (d)In accordance with Treasury Regulation §54.4980B 9, Q&A 7, Seller shall be responsible for coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended and the rules and regulations issued thereunder (“COBRA”), for all M&A qualified beneficiaries (determined in accordance with Treasury Regulation §54.4980B-9, Q&A 4 or any successor provision).Purchaser shall be solely responsible for offering and providing any COBRA coverage required with respect to any Transferred Employees (or other qualified beneficiary) who becomes covered by any welfare benefit plans maintained by Purchaser. For purposes hereof, each of “qualified beneficiary”, “M&A qualified beneficiaries” and “group health plan” shall have the meaning ascribed thereto in Section 4980B of the Code and the related regulations.
